Per Curiam.
The appellants preserved, brought forward and argued numerous assignments of error. However, a careful review of the evidence, stipulations, admissions, and the charge of the court leads us to the conclusion that prejudicial error amounting to the denial of a substantial right has not been shown; and the burden is on the defendants to show that if the alleged errors had not occurred, there is reasonable probability the result of the trial might have been different. Waddell v. Carson, 245 N.C. 669, 97 S.E. 2d 222; Johnson v. Heath, 240 N.C. 255, 81 S.E. 2d 657.
The testimony of the defendant Barefoot, in our opinion, was sufficient to establish actionable negligence against the defendants.
The verdict and judgment entered below will not be disturbed.
No error.